Banke, Judge.
The State Board of Workers’ Compensation denied the claim of the appellant, Margaret Walker, for benefits. She now appeals the superior court’s affirmance of this award. Held:
1. The hearing director’s findings of fact, adopted ■by the full board, adequately complied with the requirements of Code Ann. § 114-707. See Goddard v. Jackson-Atlantic, Inc., 129 Ga. App. 68 (198 SE2d 699) (1973).
2. The appellant testified that she sustained a back injury on November 17,1976, when her supervisor shoved her. The supervisor denied shoving her. A physician familiar with the appellant’s condition testified that her back complaints were closely related to her obesity and that, assuming she was shoved, he did not think that the amount of force from a push would cause any significant back injury. This evidence provided competent support for the board’s finding that "the claimant did not sustain an accident and injury . . . did not receive any shove or push sufficient to aggravate a preexisting condition and . . . that any back complaints are due to her obesity and not due to any job-related injury.” S ee Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408 (224 SE2d 65) (1976); Wright v. American Mut. Liab. Ins. Co., 145 Ga. App. 155 *202(243 SE2d 261) (1978).
Argued June 29, 1978
Decided September 12, 1978.
Robert T. Efurd, for appellant.
Swift, Currie, McGhee & Hiers, James T. McDonald, Jr., Clifford E. Hardwick, TV, for appellees.
3. The appellant had previously sustained a work-related injury on September 2,1975. No claim was filed with regard to this injury, but her employer paid all medical expenses and assigned appellant to a less physically demanding job. The trial judge did not err in ruling that the appellant is now barred by the statute of limitation from filing a claim on this injury. Code Ann. § 114-305 (Ga. L. 1920, p. 181; 1925, pp. 282, 284; 1932, pp. 7, 43). Ga. L. 1978, pp. 2220, 2221 (effective July 1,1978), which enacted a new Code Ann. § 114-305, is not applicable to this case.
4. The appellant’s receipt of unemployment compensation is not relevant to the issue of whether she suffered a compensable, work-related injury. Therefore, it was not error to exclude from evidence the decision of the Appeal Tribunal of the Georgia Employment Security Agency. See Code § 38-201.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.